HOOD, Judge.
This is one of the expropriation cases which was consolidated for trial and appeal *194with Gulf States Utilities Company v. Cormier, La.App., 182 So.2d 176. The defendant in this suit is Amy Comeaux Beg-naud.
Defendant owns Parcel 22-D, and she also owns Lot 4, both of which tracts are shown on the plat appearing in the opinion which we are rendering in the above cited case. A portion of Parcel 22-D is being taken for the servitude, but no part of Lot 4, which is a separate and independent tract, is being taken or invaded by plaintiff. Defendant, among other demands, claims consequential damages to Lot 4 as a result of the taking.
The trial judge awarded defendant $625.-00 for the rights taken, $761.40 as severance damages and $180.00 as consequential damages to Lot 4. Plaintiff appealed, and defendant answered the appeal demanding an increase in the award of damag'es and in the amounts allowed as expert witness fees.
All of the issues presented here were discussed in the above cited case, and in Gulf States Utilities Company v. Comeaux, La.App. 182 So.2d 183 and Gulf States Utilities Company v. Comeaux, La.App., 182 So.2d 187. Applying here the same principles which we found to be applicable in those cases, we conclude that the judgment appealed from in the instant suit must be amended by deleting the award of consequential damages, but that it should be affirmed in other respects.
For these reasons, the judgment appealed from is amended by reducing the award made to defendant from the sum of $1566.40 to the sum of $1386.40. In all other respects, and as thus amended, the judgment of the district court is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Amended and affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.